internal_revenue_service number release date index number ---------------------------- -------------------------- ------------------------------------------------- ------------------------------------- ------------------------------ in re ------------------------------------------------- ------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ----------- ---------- telephone number --------------------- refer reply to cc psi b05 plr-163036-04 date april parent ---------------------------------------------------------------------------------------------------- ------------------------ ------------------------ ---------------------------------------------------------------------------------------------------- -------------------------------------- corp a city dear ------------- corp a by its authorized representatives requesting a ruling under sec_118 of the internal_revenue_code this letter responds to a letter dated date submitted on behalf of facts corp a is a subsidiary of parent and a member of the parent affiliated_group that files a consolidated_return corp a is in the business of transmitting and distributing electric power city has an ordinance that allows businesses and residences in each district of city to vote for the undergrounding of utility lines the stated purpose of the ordinance is the improvement of public safety the preservation of ocean views by the removal of poles and overhead lines and the overall enhancement of the seashore community appearance as of the request certain districts in city have voted for undergrounding city issued tax-exempt_bonds and will use the proceeds to pay corp a for the undergrounding special_assessments on property in the districts that voted for undergrounding will be used to repay the bonds plr-163036-04 law and anaysis sec_61 and sec_1_61-1 of the income_tax regulations provide that the house ways_and_means_committee report for the tax_reform_act_of_1986 gross_income means all income from whatever source derived unless excluded by law sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 provides that for sec_118 purposes the term contribution_to_the_capital_of_the_taxpayer does not include any contribution_in_aid_of_construction ciac or any other contribution as a customer or potential customer explains that property including money is a ciac rather than a capital_contribution if it is transferred to provide or encourage the provision of services to or for the benefit of the person transferring the property h_r rep no 99th cong 1st sess vol c b the house report a utility has received property to encourage the provision of services if the receipt of the property is a prerequisite to the provision of the services if the receipt of the property results in the provision of services earlier than would have been the case had the property not been received or if the receipt of the property otherwise causes the transferor to be favored in any way id however a transfer of property is not a ciac where it is clearly shown that the benefit of the public as a whole was the primary motivating factor in the transfer id notice_87_82 1987_2_cb_389 provides that a payment received by a utility is not a ciac if it does not reasonably relate to the provision of services by the utility or for the benefit of the person making the payment but rather relates to the benefit of the pubic at large notice_87_82 provides as an example of a payment benefiting the public at large a relocation payment received by a utility under a government program to place utility lines underground in that situation the relocation payment is not considered a ciac where the relocation is undertaken for purposes of community aesthetics and public safety and does not directly benefit particular customers of the utility in their capacity as customers the payments made by city to corp a to underground the overhead electrical lines and related equipment will benefit the public at large primarily by improving community aesthetics and public safety therefore we conclude that the payments made by city to corp a to underground the overhead electrical lines and related equipment fall within the public benefit exception described in the house report and in notice_87_82 and are not a ciac under sec_118 next we must decide whether the payments qualify as a contribution_to_capital under ' a the legislative_history of ' provides in part as follows plr-163036-04 this ' in effect places in the code the court decisions on the subject it deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the corporation in many such cases because the contributor expects to derive indirect benefits the contribution cannot be called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the contribution as a payment for future services s rep no 83rd cong 2d sess in 319_us_98 the court held that payments by prospective customers to an electric utility company to cover the cost of extending the utility s facilities to their homes were part of the price of service rather than contributions to capital the case concerned customers payments to a utility company for the estimated cost of constructing service facilities primary power lines that the utility company otherwise was not obligated to provide the customers intended no contribution to the company s capital later in 339_us_583 the court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital id pincite finally in 412_us_401 the court in determining whether a taxpayer was entitled to depreciate the cost of certain facilities that had been funded by the federal government held that the governmental subsidies were not contributions to the taxpayer s capital the court recognized that the holding in detroit edison co had been qualified by its decision in brown shoe co the court in chicago burlington quincy railroad co found that the distinguishing characteristic between those two cases was the differing purpose motivating the respective transfers in brown shoe co the only expectation of the contributors was that such contributions might prove advantageous to the community at large thus in brown shoe co since the transfers were made with the purpose not of receiving direct services or recompense but only of obtaining advantage for the general community the result was a contribution_to_capital the court in chicago burlington quincy railroad co also stated that there were other characteristics of a nonshareholder contribution_to_capital implicit in detroit edison co and brown shoe co from these two cases the court distilled some of the characteristics of a nonshareholder contribution_to_capital under both the and codes first the payment must become a permanent part of the transferee s working plr-163036-04 capital structure second it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee third it must be bargained for fourth the asset transferred foreseeably must benefit the transferee in an amount commensurate with its value fifth the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect chicago burlington quincy railroad co u s pincite the payments made by city to corp a to underground the overhead electrical lines and related equipment contain the characteristics of a nonshareholder contribution_to_capital described in chicago burlington quincy railroad co first the undergrounded lines and related equipment will become a permanent part of corp a’s working_capital second the payments are not compensation_for services because after the payments are made corp a will not be required to provide any services it is not providing at the present time the required undergrounding is not necessary other than as part of city’s undergrounding program to improve community aesthetics and public safety third the payments are a bargained-for exchange because corp a and city bargained at arms-length on the location and cost of the undergrounding of the lines and related equipment fourth the payments foreseeably will result in a benefit to corp a commensurate with their value because they will be used as part of corp a’s electrical distribution system over which it provides electricity for sale to its customers fifth the undergrounded lines and related equipment will be used by corp a in its trade_or_business to produce income therefore we conclude that the payments made by city to corp a to underground the overhead electrical lines and related equipment are a contribution to the capital of corp a under sec_118 conclusion accordingly based on the foregoing analysis and the representations made we conclude that the payments made by city to corp a to underground the overhead electrical lines and related equipment are not a ciac under sec_118 and are a contribution to the capital of corp a under sec_118 except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be filed with parent’s federal_income_tax return for the taxable_year in which the contribution is made plr-163036-04 in accordance with the power_of_attorney on file with this ruling_request a copy of this letter is being sent to parent’s authorized representatives sincerely enclosures copy of this letter copy for sec_6110 cc harold e burghart senior advisor branch office of associate chief_counsel passthroughs and special industries
